                                                                         IP     B     L      E
                  IN THE UNITED STATES DISTRICT COURT
                                                                                                   [f^
                  FOR THE EASTERN DISTRICT OF VIRGINIA                          DEC 2 8 20)8           J
                                                                                                   u
                             Richmond Division
                                                                           CLERK, U.S. DISTRICT COURT
                                                                                 RICHMOND. VA
                                          \
NEIL ZACCARI,

                     Plaintiff,

V.                                               Civil Action No. 3:18-CV-453-HEH

DISCOVER TECHNOLOGIES LLC,


                     Defendant.


                              MEMORANDUM OPINION
                  (Granting in Part Defendant's Motion to Dismiss)

      This case involves a business-process consultant suing a government contractor

for the alleged infringement of copyrighted software. According to PlaintiffNeil Zaccari

("Plaintiff), Defendant Discover Technologies, LLC's ("Defendant") infringement

occurred in collaboration with the United States government. (Compl. H23, ECF No. 1.)

Plaintiffalleges that Defendant engaged in copyright infringement, statutory business

conspiracy under Virginia law, and misappropriation of a trade secret. (Id.    39-59.)

      This matter is presently before the Court on Defendant's Motion to Dismiss (ECF

No. 9). Both parties have filed memoranda supporting their respective positions, and the

Court heard argument on November 26,2018. Upon due consideration of the parties'

arguments, and for the reasons that follow, the Court will dismiss Count I for lack of

subject-matter jurisdiction and grant in part Defendant's Motion to Dismiss with respect

to Count II. Count III survives Defendant's challenge.
